Exhibit 10.8

 

March 8, 2006

 

Good Harbor Partners Acquisition Corp.

4100 North Fairfax Drive

Arlington, VA 22203

 

HCFP/Brenner Securities LLC

888 Seventh Avenue, 17th Floor

New York, New York 10106

 

Re: Initial Public Offering

 

Ladies and Gentlemen:

 

The undersigned officer, director and security holder of Good Harbor Partners
Acquisition Corp. (the “Company”), in consideration of HCFP/Brenner Securities
LLC’s (“Brenner”) willingness to underwrite an initial public offering of the
securities of the Company (the “IPO”) and embarking on the IPO process, hereby
agrees as follows (certain capitalized terms used herein are defined in
paragraph 11 hereof):

 

1. In the event that the Company fails to consummate a Business Combination
within 18 months from the effective date (“Effective Date”) of the registration
statement relating to the IPO (or 24 months under the circumstances described in
the prospectus relating to the IPO), the undersigned will take all reasonable
actions within his power to (i) cause the Trust Fund to be liquidated and
distributed to the holders of the shares of Class B common stock sold in the
Company’s IPO and (ii) liquidate as soon as reasonably practicable. The
undersigned waives any and all right, title, interest or claim of any kind in or
to any distribution of the Trust Fund as a result of such liquidation with
respect to his Insider Securities (each a “Claim”) and hereby waives any Claim
he may have in the future as a result of, or arising out of, any contracts or
agreements with the Company and will not seek recourse against the Trust Fund
for any reason whatsoever. The undersigned agrees to indemnify and hold harmless
the Company, severally, pro rata with Richard Clarke, John Tritak, Ralph
Sheridan, Jack Mallon, Roger Cressey and Brian Stafford (together with the
undersigned the “Indemnifiers”), based on the percentage of Insider Securities
directly or indirectly beneficially owned by the Indemnifiers prior to the IPO,
against any and all loss, liability, claims, damage and expense whatsoever
(including, but not limited to, any and all legal or other expenses reasonably
incurred in investigating, preparing or defending against any litigation,
whether pending or threatened, or any claim whatsoever) which the Company may
become subject as a result of any claim by any vendor or other person who is
owed money by the Company for services rendered or products sold, or by any
target business, only in the event that such vendor, other person or target
business did not execute an agreement waiving any right, title, interest or
claim of any kind in or to any amounts held in the Trust Fund, and only to the
extent necessary to ensure that such loss, liability, claim, damage or expense
does not reduce the amount in the Trust Fund.



--------------------------------------------------------------------------------

Good Harbor Partners Acquisition Corp.

HCFP/Brenner Securities LLC

Page 2

 

2. In order to minimize potential conflicts of interest which may arise from
multiple affiliations, the undersigned agrees to present to the Company for its
consideration, prior to presentation to any other person or entity, any suitable
opportunity to acquire an operating business, until the earlier of the
consummation by the Company of a Business Combination, the liquidation of the
Trust Fund or until such time as the undersigned ceases to be an officer or
director of the Company, subject to any pre-existing fiduciary obligations the
undersigned might have.

 

3. The undersigned acknowledges and agrees that the Company will not consummate
any Business Combination which involves a company which is affiliated with any
of the Insiders unless the Company obtains an opinion from an independent
investment banking firm reasonably acceptable to Brenner that the business
combination is fair to the Company’s stockholders from a financial perspective.

 

4. Neither the undersigned, any member of the family of the undersigned, nor any
affiliate (“Affiliate”) of the undersigned will be entitled to receive and will
not accept any compensation or fees of any kind, including finder’s and
consulting fees, prior to, or for services they rendered in order to effectuate,
the Business Combination. The undersigned shall also be entitled to
reimbursement from the Company for their out-of-pocket expenses incurred in
connection with seeking and consummating a Business Combination.

 

5. Neither the undersigned, any member of the family of the undersigned, or any
Affiliate of the undersigned will be entitled to receive or accept a finder’s
fee or any other compensation in the event the undersigned, any member of the
family of the undersigned or any Affiliate of the undersigned originates a
Business Combination.

 

6. The undersigned agrees not to sell any of his Insider Securities until the
Company’s completion of a Business Combination.

 

7. The undersigned has agreed to vote any shares of Class B common stock it
holds or hereafter acquires in favor of any proposed Business Combination
approved by the Company’s Board of Directors.

 

8. The undersigned agrees to be the President, Treasurer and a member of the
Board of Directors of the Company until the earlier of the consummation by the
Company of a Business Combination or the distribution of the Trust Fund. The
undersigned’s biographical information furnished to the Company and Brenner and
attached hereto as Exhibit A is true and accurate in all respects, does not omit
any material information with respect to the undersigned’s background and
contains all of the information required to be disclosed pursuant to Section 401
of Regulation S-K, promulgated under the Securities Act of 1933. The
undersigned’s Questionnaire furnished to the Company and Brenner and annexed as
Exhibit B hereto is true and accurate in all respects. The undersigned
represents and warrants that:

 

(a) he is not subject to or a respondent in any legal action for, any
injunction, cease-and-desist order or order or stipulation to desist or refrain
from any act or practice relating to the offering of securities in any
jurisdiction;



--------------------------------------------------------------------------------

Good Harbor Partners Acquisition Corp.

HCFP/Brenner Securities LLC

Page 3

 

(b) he has never been convicted of or pleaded guilty to any crime (i) involving
any fraud or (ii) relating to any financial transaction or handling of funds of
another person, or (iii) pertaining to any dealings in any securities and he is
not currently a defendant in any such criminal proceeding; and

 

(c) he has never been suspended or expelled from membership in any securities or
commodities exchange or association or had a securities or commodities license
or registration denied, suspended or revoked.

 

9. The undersigned has full right and power, without violating any agreement by
which he is bound, to enter into this letter agreement and to serve as the
President, Treasurer and a member of the Board of Directors of the Company.

 

10. The undersigned authorizes any employer, financial institution, or consumer
credit reporting agency to release to Brenner and its legal representatives or
agents (including any investigative search firm retained by Brenner) any
information they may have about the undersigned’s background and finances
(“Information”). Neither Brenner nor its agents shall be violating my right of
privacy in any manner in requesting and obtaining the Information and the
undersigned hereby releases them from liability for any damage whatsoever in
that connection.

 

11. As used herein, (i) a “Business Combination” shall mean an acquisition by
merger, capital stock exchange, asset or stock acquisition, reorganization or
otherwise, of an operating business selected by the Company; (ii) “Insiders”
shall mean all officers, directors and securityholders of the Company
immediately prior to the IPO; (iii) “Insider Securities” shall mean all of the
shares of common stock, Class W Warrants and Class Z Warrants (and all shares of
common stock underlying such securities) of the Company owned by an Insider
prior to the IPO; and (iv) “Trust Fund” shall mean that portion of the net
proceeds of the IPO placed in trust for the benefit of the holders of the shares
of Class B common stock issued in the Company’s IPO as contemplated by the
Company’s prospectus relating to the IPO.

 

Thomas J. Colatosti

/s/ Thomas J. Colatosti

--------------------------------------------------------------------------------

Signature